Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 10/29/2020. 

Regarding previous 103 rejection, the newly amended claim 1 recites that the first subset of coils are inductively coupled to the second subset of coils, and the second subset of coils are repositionable relative to the first subset of coils between a planar state and a non-planar state. In addition, the controller is configured to determine a spatial configuration of the second subset of coils relative to the first subset of coils between the planar state and the non-planar state based on the induced signal. Comparable features are recited in amended independent method claim 11.  Regarding Prior Art of record, Berget et al., U.S. 2017/0003785 (Berget) in view of Jeong et al., U.S. 2018/0136762 (Jeong), Berget is relied upon for the principal features of the 
Claims 2-10 & 12-20 are allowed because of at least due to their dependencies.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 

Examiner: 	/Trung Nguyen/-Art 2866
			April 8, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866